           Case 1:19-cv-03512-TJK Document 1 Filed 11/21/19 Page 1 of 12




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

A.U., a minor, by her parents and next friends,
Pamela and Taalib-Din Uqdah,
1373 Jefferson St., N.W.
Washington, D.C. 20011,

PLAINTIFFS
    v.

DISTRICT OF COLUMBIA
A Municipal Corporation,
One Judiciary Square
441 Fourth Street, NW                                 Civil Action No. __________________
Washington, DC 20001

and

Lewis Ferebee, in his official capacity as
Chancellor,
DISTRICT OF COLUMBIA
PUBLIC SCHOOLS
1200 First Street, NE
Washington, DC 20002,

and

Honorable Muriel Bowser,
in her official capacity as
Mayor
District of Columbia
John A. Wilson Building
1350 Pennsylvania Avenue, NW,
Washington, D.C. 20004,

and

Hansuel Kang, in her official capacity as
Superintendent
Office of the State Superintendent of Education
(OSSE) for the District of Columbia
1050 First Street, NE
Washington, DC 20002

DEFENDANTS

                                                  1
          Case 1:19-cv-03512-TJK Document 1 Filed 11/21/19 Page 2 of 12




               COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

                                     Preliminary Statement

       This is an action for injunctive and compensatory relief filed under the Individuals with

Disabilities Education Improvement Act (“IDEA”), 20 U.S.C. §§ 1400-1487, Section 504 of the

Rehabilitation Act, 29 U.S.C. 794 (Section 504), and Title II of the Americans With Disabilities

Act 42 U.S.C. 12132 (ADA), on behalf of PLAINTIFF A.U., a minor child with multiple

disabilities enrolled in the District of Columbia Public Schools (“DCPS”). A.U. has a

significant, life-long medical condition that requires that she receive her academic instruction in

a homebound setting. For several years running, DCPS has continuously delayed providing

special education services to A.U. until after the fall semester is well underway, even though she

had an approved Individual Educational Plan (IEP) for each school year. During the same time

period, DCPS provided educational services for students without disabilities on the first day of

school each year. This ongoing failure to satisfy the IDEA, Section 504 and the ADA has

occurred despite the fact that the District of Columbia’s Office of the State Superintendent

(OSSE) has found on several occasions that DCPS improperly failed to provide IEP-required

educational services to A.U. at the start of the school year. Although OSSE has directed DCPS

to begin services for homebound students, including A.U., at the beginning of each school year,

DCPS’ unreasonable delay in providing services in a timely manner has continued. This

significant delay has required A.U.’s parents to purchase educational services to educate A.U.

until public school services begin. The District of Columbia has erroneously and illegally

refused to reimburse A.U.’s parents for the cost of the professionals they have retained to teach

A.U., in violation of the IDEA and well-established federal case law.




                                                 2
          Case 1:19-cv-03512-TJK Document 1 Filed 11/21/19 Page 3 of 12




                                           Jurisdiction

1. This Court has jurisdiction over the matter pursuant to the IDEA, 20 U.S.C. § 1415, 42

   U.S.C. §1983, Section 504 of the Rehabilitation Act, 29 U.S.C. 794 (Section 504), Title II of

   the Americans with Disabilities Act 42 U.S.C. 12132 (ADA), and 28 U.S.C. §§ 1331 and

   1343. Declaratory relief is authorized by 28 U.S.C. §§ 2201 and 2202.

                                              Parties

2. A.U. is a child with multiple disabilities, as defined by the IDEA, and therefore eligible to

   receive special education and related services. At all times relevant to this action, A.U. and

   her parents, Pamela and Taalib-Din Uqdah, have resided in the District of Columbia. A.U.’s

   parents bring this action on their daughter’s behalf and in their own right.

3. The Honorable Muriel Bowser is the Mayor of the District of Columbia. Lewis Ferebee is

   the Chancellor of District of Columbia Public Schools. They are being sued in their

   professional capacity.

4. The District of Columbia is a municipal corporation that receives federal financial assistance

   in exchange for implementing the IDEA.

5. Hansuel Kang is the Superintendent of OSSE, the Office of the State Superintendent of

   Education for the District of Columbia. She is being sued in her official capacity.

6. OSSE is the State Education Agency (SEA) under IDEA and is charged with failing to

   ensure that DCPS (the Local Education Agency or “LEA”) satisfies its IDEA obligations to

   provide FAPE to eligible students who reside in the jurisdiction.

7. DCPS and OSSE are both recipients of federal financial assistance in their respective roles as

   LEA and SEA.




                                                 3
          Case 1:19-cv-03512-TJK Document 1 Filed 11/21/19 Page 4 of 12




                                        Factual Allegations

8. A.U. was born on November 17, 2003. She is now 16 years old and lives with her parents.

   She was born with Trisomy 13, a rare genetic disorder typically associated with heart defects,

   medical problems, decreased muscle tone, feeding difficulties, gastroesophageal reflux, slow

   growth, apnea, seizures, and vision, hearing and mobility impairments.

9. DCPS initially determined that A.U. was eligible for special education and related services

   pursuant to the IDEA in November of 2006.

10. Throughout the past 13 years, A.U.’s parents have needed to file for multiple administrative

   due process hearings and state complaints, repeatedly seeking to rectify DCPS’ continuous

   violations of A.U.’s right to a free, appropriate public education (“FAPE”). By way of

   example:

       a. On July 14, 2008, a Hearing Officer held that the DCPS had violated the IDEA when

           it proposed an IEP that placed A.U. in a public school classroom located on the

           second floor of a building with an elevator in disrepair, and where DCPS indicated

           that the emergency exit plan would be to find someone to carry her out of the

           building, as she was non-ambulatory at that time. Eventually, DCPS determined that

           A.U. required home-bound instruction, which the agency then failed to provide and

           was responsible to fund almost 1500 hours of compensatory education;

       b. A.U’s parents filed a complaint with OSSE on August 30, 2011, alleging that DCPS

           failed to provide A.U. with special education services at the beginning of 2011-2012

           school year. In response, OSSE issued a decision letter on October 28, 2011. OSSE

           agreed with A.U. and her parents and noted in the written decision that there was

           confusion among DCPS personnel regarding which office was responsible for



                                                4
  Case 1:19-cv-03512-TJK Document 1 Filed 11/21/19 Page 5 of 12




   providing services to homebound students. Moreover, OSSE found that DCPS did

   not have procedures in place to coordinate and begin services to homebound students

   like A.U;

c. A.U.’s parents filed another complaint with OSSE on August 23, 2012, again

   complaining about missed services. OSSE found in favor of A.U. and her parents and

   reminded DCPS that the IDEA required “public agencies to have IEPs in effect for

   each student with a disability at the beginning of the school year.” Additionally,

   OSSE found that its prior Order regarding the process for homebound services be

   streamlined so services were available at the start of the school year had not been

   successfully implemented;

d. A.U.’s parents filed a due process complaint on October 7, 2015, alleging, among

   other claims, that educational services for the 2015-2016 had never begun. The case

   was eventually settled on November 23, 2015, with DCPS agreeing to immediately

   provide interim services;

e. A.U.’s parents filed a state complaint with OSSE on August 18 and August 30, 2017,

   complaining, among other things, about the lack of services for A.U. OSSE issued its

   letter decision on October 17, 2017. It found that DCPS had not provided services to

   A.U. since the start of the school year. OSSE also found that DCPS had kept

   inaccurate data on A.U., causing confusion on required services for her. The failure

   to consistently implement A.U.’s IEP during the 2017-18 school year caused her

   educational harm and denied her a FAPE. DCPS did not provide educational services

   for A.U. for the 2017-2018 school year until December 11, 2017.




                                        5
         Case 1:19-cv-03512-TJK Document 1 Filed 11/21/19 Page 6 of 12




11. DCPS did not provide educational services for A.U. for the 2016-2017 school year until

   January 9, 2017. Although a Letter of Authorization for independent compensatory education

   services was provided, the parents have not been able to secure services and/or

   reimbursement for the full scope of services that DCPS failed to implement.

12. DCPS did not provide educational services for A.U. for the 2017-2018 school year until

   December 11, 2017, again failing to initiate services on the first day of school consistent with

   non-disabled students.

13. DCPS did not provide educational services for A.U. for the 2018-2019 school year until well

   into October 2018, again failing to initiate services on the first day of school consistent with

   non-disabled students.

14. In every school year since the 2007-2008 school year, DCPS has proposed an Individualized

   Education Plan (“IEP”) that mandates that A.U. receive her special education instruction and

   related services in a homebound program.

15. Despite the various due process decisions and state complaints scolding DCPS for its

   repeated failure to provide special education services to A.U. in a timely manner, as well as

   actual knowledge of A.U.’s need for home based instruction dating back more than 10 years,

   the 2018-19 school year began without services in place for A.U. Throughout the 2018-19

   school year, DCPS repeatedly failed to implement A.U.’s IEP while declining to reimburse

   her parents for the cost of the qualified, private providers that the family hired in order to

   ensure that A.U. received an appropriate education. The failure to implement A.U.’s IEP

   during the 2018-19 school year caused her educational harm and denied her a FAPE.




                                                 6
          Case 1:19-cv-03512-TJK Document 1 Filed 11/21/19 Page 7 of 12




16. DCPS did not begin to provide A.U. the IEP required services for A.U. for the 2019-2020

   school year until well into October 2019. The failure to implement A.U.’s IEP during the

   entirety of her 2019-20 school year causes her educational harm and denies her a FAPE.

17. In each of the 13 school years since A.U. was designated as a child with a disability under

   IDEA, educational services for students without a disabilities have begun on time at the start

   of the school year.

18. Over the course of her educational time with DCPS, A.U. has accumulated over 1000 hours

   of compensatory education awarded by OSSE or agreed upon by DCPS, which has yet to be

   provided, funded or reimbursed by DCPS.

19. DCPS has refused to provide reimbursement for the beneficial educational services A.U.’s

   parents have been required to provide due to the lack of educational services provided by

   DCPS, claiming that a DCPS-approved licensure is a mandatory prerequisite for these

   payments.

                                           COUNT I

     (Failure to provide IDEA-required educational services at the beginning of the 2018-2019

                                    and 2019-2020 school years)

20. PLAINTIFFS incorporate as though restated each of the factual allegations stated in

   paragraphs 1 through 19 above.

21. The failure to provide A.U. with special education pursuant to her IEP at the beginning of the

   2017-2018, 2018-2019 and 2019-2020 school years, constitutes a denial of FAPE and

   violates the Individuals with Disabilities Act, 20 U.S.C. 1400 et seq., and its implementing

   regulations.




                                                7
          Case 1:19-cv-03512-TJK Document 1 Filed 11/21/19 Page 8 of 12




22. Exhaustion of A.U.’s claims regarding 2018-2019 and 2019-2020 school years through an

   administrative Due Process Hearing would be futile. OSSE has issued numerous decisions

   addressing the complaints that A.U.’s parents have filed against DCPS regarding the

   continued failure to provide A.U. with IDEA-required services at the beginning of the school

   year. In those decisions, OSSE has ordered DCPS, first in 2008 and continuing for years, to

   provide those services on the first day of school. The violations of the IDEA are clear, but a

   Hearing Officer has no authority to order DCPS to comply with remedial orders. DCPS

   continues to ignore OSSE’s orders as it continues to fail to provide A.U. with educational

   services at the start of the school year, and so exhaustion would be futile.

                                              COUNT II

23. PLAINTIFFS incorporate as though restated each of the factual allegations stated in

   paragraphs 1 through 22 above.

24. DCPS has failed to provide, fund or reimburse the parents for compensatory education

   services OSSE has ordered it to provide, and has unlawfully refused reimbursement for

   educational services A.U.’s parents have paid for when DCPS failed to begin to provide A.U,

   services at the beginning of the 2018-2019 and 2019-2020 school year. DCPS licensure is

   not legally required for reimbursement for proper educational services. Exhaustion for these

   claims is futile, as explained in paragraph 22 herein.

                                         COUNT III

(Failure to provide A.U., a student with multiple disabilities, a full year of educational services

while providing children without disabilities a full year of education.)

25. PLAINTIFFS incorporate as though restated each of the factual allegations stated in

   paragraphs 1 through 24 above.



                                                 8
          Case 1:19-cv-03512-TJK Document 1 Filed 11/21/19 Page 9 of 12




26. DCPS delayed providing A.U., a student with multiple disabilities, with educational services

   until the school year was well underway during the 2018-2019 and 2019-2020 school years.

   DCPS began to provide educational services to students without a disability on the first day

   of the school year for both the 2018-2019 and 2019-202 school years. Because of her

   disability, DCPS has provided A.U. significantly less educational time to which she was

   entitled by delaying the start of services until the school year was well underway, while there

   was no such delay for students without disabilities.

27. This disparity of the length of services based on disability violates Section 504, 29 U.S.C.

   794, and Title II of the ADA, 42 U.S.C. 12132.

                                             COUNT IV

    (Failure Provide Oversight/Enforcement by OSSE Systemically Violates Civil Rights)

28. PLAINTIFFS incorporate as though restated each of the factual allegations stated in

   paragraphs 1 through 27 above.

29. OSSE is the agency ultimately responsible for ensuring that IDEA is complied with in the

   District of Columbia. 20 U.S.C. 1412(a)(11). “The State educational agency is responsible

   for ensuring that the requirements of this part [20 USCS §§ 1411 et seq.] are met; all

   educational programs for children with disabilities in the State, including all such programs

   administered by any other State agency or local agency are under the general supervision of

   individuals in the State who are responsible for educational programs for children with

   disabilities; and meet the educational standards of the State educational agency.” The

   federal regulations are equally clear regarding OSSE’s duties. 34 CFR 300.149. See also

   D.C. Code § 38-2601.01, establishing OSSE as the “State Education Agency” for purposes of

   IDEA.



                                                 9
        Case 1:19-cv-03512-TJK Document 1 Filed 11/21/19 Page 10 of 12




30. The failure of OSSE to take steps to ensure that DCPS complies with OSSE’s Orders

   effectively and systematically deprives parents of their right to prompt enforcement of the

   IDEA and its implementing regulations in the District of Columbia.

31. OSSE’s failure to provide adequate oversight of DCPS compliance with OSSE Decisions

   creates a loophole that DCPS intentionally exploits for the purpose of denying parents of

   disabled children their full enjoyment of their rights under the IDEA.

       WHEREFORE, PLAINTIFFS respectfully request that this Court:

       1.     Enter a Declaratory Judgment that DCPS violated the IDEA by failing to provide

              educational and related services to A.U. at the beginning of the 2017-18, 2018-

              2019 and 2019-2020 school years;

       2.     Order DCPS to provide IDEA-required homebound educational and related

              services to A.U. at the beginning of each school year;

       3.     Issue declaratory relief that DCPS violated the IDEA by refusing to reimburse

              A.U.’s parents for the cost of privately-acquired educational services based solely

              on the providers’ lack of a DCPS-approved licensure;

       4.     Order DCPS to pay A.U.’s parents full reimbursement for all private services for

              which A.U.’s parents have submitted and will submit properly completed

              invoices, regardless of whether the private provider has a District of Columbia

              license;

       5.     Order OSSE to ensure that DCPS complies with any injunction this Court may

              order;

       6.     Order DCPS to provide or fund the compensatory education services OSSE has

              ordered DCPS to provide A.U. to date;



                                               10
 Case 1:19-cv-03512-TJK Document 1 Filed 11/21/19 Page 11 of 12




7.    Enter an award of compensatory damages to address the pain and suffering of the

      parents due to DCPS’s arbitrary failure to provide IDEA-required educational and

      related services to A.U. at the start of the 2018-2019 and 2019-2020 school years;

8.    Enter an award of compensatory damages to address the pain and suffering of the

      parents for OSSE’s failure to ensure that its orders that DCPS must provide

      IDEA-required educational and related services to homebound students, including

      A.U., were being implemented;

9.    Enter an award of compensatory damages to address the pain and suffering of the

      parents due to DCPS’s arbitrary and unlawful refusal to reimburse A.U.’s parents

      for educational services made necessary, and properly documented and submitted

      to DCPS, because of DCPS’s failure to begin the 2018-2019 and 2019-2020

      school years on time;

10.   Order DEFENDANTS to pay PLAINTIFFS’ reasonable attorneys’ fees and costs,

      including the fees and costs of this action; and

11.   Award any other relief that this Court deems just.



                                        Respectfully submitted,


                                        /s/
                                        ____________________________
                                        Brian K. Gruber

                                        Law Office of Brian K. Gruber, P.C
                                        6110 Executive Boulevard, Suite #220
                                        Rockville, Maryland 20852
                                        Phone: (301) 657-3777
                                        Facsimile: (301) 825-8956
                                        Email: brian.gruber@bkgpc.com
                                        Bar No: 459273

                                       11
Case 1:19-cv-03512-TJK Document 1 Filed 11/21/19 Page 12 of 12




                              Federal court #25141

                              and,

                              /s/____________________________
                              Kimberly Glassman

                              Law Office of Brian K. Gruber, P.C
                              6110 Executive Boulevard, Suite #220
                              Rockville, Maryland 20852
                              Phone: (301) 657-3777
                              Facsimile: (301) 825-8956
                              Email: kimberly.glassman@bkgpc.com
                              Bar No: 483506



                              /s/_____________________________
                              Mark Gross
                              Of Counsel
                              Law Office of Brian K. Gruber, P.C
                              6110 Executive Boulevard, Suite #220
                              Rockville, Maryland 20852
                              Phone: (301) 657-3777
                              Facsimile: (301) 825-8956
                              Email: Mark.Gross@bkgpc.com
                              Bar No: 183442


                              Counsel for PLAINTIFFS




                              12
